DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 8/2/2022 is acknowledged.

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 9/16/2020 and 6/16/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2012/0039366, cited in an IDS, hereinafter “Wood”) in view of Thiesen et al. (US 2009/0273517, hereinafter “Thiesen”).
Regarding claim 1, Wood discloses a device included in a communications system, the device comprising:
a plurality of antenna elements configured in a phased array antenna (array 500, Fig. 18, comprising subarrays each including antenna elements, para. 0095);
a plurality of integrated circuit (IC) chips, wherein each IC chip of the plurality of IC chips is associated with a respective subset of antenna elements of the plurality of antenna elements (each antenna element has an associated antenna IC 544, para. 0095, Fig. 18), and
wherein, for each IC chip of the plurality of IC chips, the associated subset of antenna elements is used for transmitting and receiving radio frequency (RF) signals by the IC chip (each antenna IC includes a transmit/receive switch 546 for receiving and transmitting, para. 0095, Fig. 18); and
an oscillator configured to generate a common local oscillator signal and provide the common local oscillator signal to each IC chip of the plurality of IC chips (global rotary clock tap, provided to each antenna IC, Fig. 18, para. 0095).
Wood discloses everything applied above, but does not expressly disclose the oscillator is a local oscillator.
Wood further suggests the use of one or two transmission line H-trees (for transmit and receive paths, para. 0102).
Thiesen discloses a phased array in which a local oscillator provides a highly accurate clock signal from local oscillator 122 to local oscillators in PLLs 124 located at the terminal nodes, using an H-tree network 120 (para. 0051, Fig. 10).
Because both Wood and Thiesen disclose phased antenna arrays distributing clock signals to PLLs in terminal nodes/antenna elements, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to substitute one clock distribution scheme for another, for the predictable result of implementing a local oscillator to distribute a common local oscillator to each antenna element via an H-tree transmission network.

Regarding claim 2, Thiesen further discloses a hierarchical network electrically coupled between the local oscillator and each IC chip of the plurality of IC chips (H-tree network 120, Fig. 10, para. 0051).

Regarding claim 3, Thiesen further discloses a signal pathway length between the local oscillator and each IC chip of the plurality of IC chips is equal to each other (see Fig. 10, each of the traces from local oscillator 122 to the endpoint PLLs 124 is the same, i.e. 5 grid section lengths).

Regarding claim 4, Thiesen further discloses the hierarchical network comprises a H- network, a H-tree network, a fractal network, a self-similar fractal network, a tree network, a star network, a hybrid network, a rectilinear network, a curvilinear network, a rectilinear H-network, a curvilinear H-network, or a multiplex feed network (H-tree network 120, Fig. 10, para. 0051).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2012/0039366, cited in an IDS, hereinafter “Wood”) in view of Thiesen et al. (US 2009/0273517, hereinafter “Thiesen”) as applied to claim 1 above, and further in view of Natarajan et al. (US 2006/0121869).

Regarding claim 5, Wood discloses the local oscillator signal defines an unmodulated frequency associated with transmitting or receiving RF signals (oscillators signals used locally at each element for up and down conversion mixers, paras. 0016-0017).
However, Wood and Thiesen do not expressly disclose a reference clock configured to generate a reference signal, wherein the local oscillator is configured to generate the common local oscillator signal based on the reference signal.
It is well-known in the art that local oscillators can generate output signals based on reference signals, see Natarajan et al. (US 2006/0121869, Fig. 2, phase generator 110, outputs local oscillator signal based on a reference clock, para. 0029, 0030).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to generate the local oscillator signal using a reference signal, since this is well-known in the art, as evidenced by Natarajan.

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                           8/13/2022